Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 1 of 29 PageID #: 410




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 KAJEET, INC.,                                  §
                                                §
        Plaintiff,                              § C.A. No. 19-cv-2370-MN
                                                §
 v.                                             §
                                                §
 GRYPHON ONLINE SAFETY, INC.,                   § JURY TRIAL DEMANDED
                                                §
        Defendant.                              §
                                                §
                                                §



              FIRST AMENDED COMPLAINT AND JURY DEMAND

        Plaintiff KAJEET, INC. files this First Amended Complaint for Patent

 Infringement against Defendant GRYPHON ONLINE SAFETY, INC., alleging as

 follows:

 I.     THE PARTIES

        1.     KAJEET, INC. (“Plaintiff” or “Kajeet”) is a corporation organized and

 existing under the laws of the State of Delaware, with a principal place of business at

 7901 Jones Branch Drive, Suite 350, McLean, Virginia 22102.

        2.     Defendant GRYPHON ONLINE SAFETY, INC. (“Defendant” or

 “Gryphon”) is a limited liability company organized under the laws of Delaware with a

 principal place of business at 10531 S. Commons Drive, # 635, San Diego, California

 92127. Gryphon has already appeared in this case and may be served through its counsel

 of record.




                                           1
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 2 of 29 PageID #: 411




 II.    JURISDICTION AND VENUE

        3.      This is an action for infringement of United States patents under 35 U.S.C.

 §§ 271, et seq. Federal question jurisdiction is conferred to this Court over patent

 infringement actions under 28 U.S.C. §§ 1331 and 1338(a).

        4.      Defendant is incorporated within this District and develops and/or sells its

 products, including the Accused Products described herein, in this District.

        5.      Defendant has sufficient minimum contacts with the District of Delaware

 such that this venue is fair and reasonable. Defendant has committed such purposeful

 acts and/or transactions in this District that it reasonably should know and expect that

 they could be hailed into this Court as a consequence of such activity. Defendant has

 transacted and, at the time of the filing of this Complaint, continues to transact business

 within the District of Delaware.

        6.      Further, upon information and belief, Defendant makes or sells products

 that are and have been used, offered for sale, sold, and/or purchased in the District of

 Delaware. Defendant directly and/or through its distribution network, places infringing

 products or systems within the stream of commerce, which stream is directed at this

 district, with the knowledge and/or understanding that those products will be sold and/or

 used in the District of Delaware.

        7.      For these reasons, personal jurisdiction exists, and venue is proper in this

 Court under 28 U.S.C. §§ 1391(b) and (c) and 28 U.S.C. § 1400(b), respectively.

 III.   BACKGROUND AND FACTS

        8.      Kajeet is the owner of all rights and title in and to U.S. Patent No. U.S.

 Patent No. 8,667,559 (“the ‘559 Patent”) and U.S. Patent No. 7,899,438 (“the ‘438



                                              2
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 3 of 29 PageID #: 412




 Patent”).    These patents are sometimes referred to collectively hereinafter as “the

 Asserted Patents.” The respective inventions disclosed and claimed in the Asserted

 Patents were developed by the founders, entrepreneurs, and engineers of Kajeet and were

 assigned to Kajeet upon issuance.

        9.       Kajeet is a U.S.-based company, founded in 2003, which develops

 software and hardware solutions promoting safe use of mobile devices by children both at

 home and in schools and libraries. Kajeet was founded by three fathers who sought to

 develop systems and methods ensuring safe use of mobile phones, tablets, computers, and

 other mobile devices by their children.

        10.      Kajeet has become an industry leader in this area of mobile device

 management, developing innovations that led to the issuance of thirty-eight U.S. patents

 to date, including the Asserted Patents, and having implemented its solutions in hundreds

 of school districts comprising thousands of schools across the nation. These innovations

 were directly developed by the founders and engineers at Kajeet as part of Kajeet’s

 continuous work to protect children from inappropriate and distracting online content,

 and to enable schools and families to keep children focused and safe from the many

 potential dangers associated with unconstrained access to online content.

        11.      The disclosure and claims of the Asserted Patents describe improved

 control schemes implemented on communication devices, focusing on applications in

 which it is undesirable for the user of the communication device to have unfettered or

 unconstrained access to some or all of the available functionality supported by the




                                             3
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 4 of 29 PageID #: 413




 communication device.      See, e.g., the ‘559 Patent at 1:47-62.1      A typical scenario

 addressed by the Asserted Patents is that of a smartphone, tablet, or laptop used by a

 child. See, e.g., the ‘559 Patent at 4:11-18; 4:38-44; and, 5:20-29. This is a relatively

 new problem that has arisen in the past decade as mobile communication devices have

 become more popular and more widely used throughout society, including in schools and

 at home by children. See, e.g., the ‘559 Patent at 1:51-58; 2:10-21; 4:42-58; 6:34-49;

 12:48-62; and, 14:13-23.

        12.     Mobile smartphones appeared in the mid-1990s as Personal Digital

 Assistants (“PDAs”). These devices expanded the set of features accommodated by

 handheld mobile communication devices and their appearance coincided with the rise in

 popularity and use of the World Wide Web. In 2007, Apple released the first iPhone and

 in 2008 released the App Store. This signaled the beginning of mainstream smartphone

 ownership and usage and, in particular, ownership and usage of feature-rich smartphone

 devices by teens and children. Also, during this timeframe, other Internet-capable, mobile

 computing devices greatly expanded in popularity, including tablet devices, including

 iPads and Kindles, as well as laptop devices, including the Google Chromebook.

 Increasingly, these devices are put in the hands of teens and children both by their parents

 and by schools, giving them ready access which they never had before to inappropriate

 content, contacts, sexting, online gaming, among other undesirable features and

 functionality. Further, this new access is cheap, anonymous, and readily-available at any


 1
   All citations to the Patent-in-Suit are to the ‘559 Patent, which is attached hereto as
 Exhibit A, unless otherwise stated. The citations provided are illustrative rather than
 exhaustive and therefore do not comprise complete listings of all portions of the
 specification addressed to each topic for which citations are provided. Further, because
 each of the Patents-in-Suit share a common specification, the cited passages are equally
 applicable to each of the Patents-in-Suit.
                                              4
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 5 of 29 PageID #: 414




 time, day or night from virtually anywhere. Parents, as well as school administrators and

 others, have struggled with addressing this newly created problem ever since.

        13.     The Patents-in-Suit are addressed to specific systems and methods for

 addressing this new problem faced by parents, teachers, business owners, and the like.

 The Patents-in-Suit recognize that old-world methodologies, such as simply taking the

 devices away, do not truly address the problem at hand and undermine the safety benefit

 of device ownership – continuous access for communication, such as always providing a

 direct means for a parent to call its child or vice versa. For device ownership by teens

 and others to provide this benefit, the device is necessarily in the possession of the teen at

 times when he or she is away from parents, teachers, and the like. Old-world monitoring

 of device use to preventing inappropriate use is therefore also ineffective and does not

 address the true context of this new problem in society created by the development and

 proliferation of feature-rich mobile communication devices.

        14.     As explained in the specification of the Patents-in-Suit, prior art systems

 and methods for controlling mobile communication device usage in such settings were

 ineffective. For example, prepaid phone plans placed limits on the charges that could be

 run up on a mobile communication device but did so through toggling access to the

 communication network off once the account reached a zero balance. Beforehand, access

 to the communication network may be unconstrained while after, no access is provided

 whatsoever. This control scheme was ineffective for preventing misuse of the mobile

 communication device by a child while still providing access to desirable features. See,

 e.g., the ‘559 Patent at 2:36-44.




                                               5
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 6 of 29 PageID #: 415




        15.     Likewise, unlimited use smartphone service plans could prevent the

 accumulation of excessive usage costs but were ineffective to prevent overuse or use of a

 mobile communication device at inappropriate times or to access inappropriate content.

 See, e.g., the ‘559 Patent at 3:7-16.

        16.     Other solutions involving control through enforcement of decisions based

 upon policies defining permitted use that were set and stored only in accessible portions

 of the memory of the device itself, such as in the volatile memory of the device. These

 solutions were likewise ineffective as the policies upon which decisions effecting control

 were vulnerable to manipulation or deletion by virtue of their only being stored in

 accessible portions of memory of the computing device. Further, such solutions required

 separate and independent configuration of each computing device to be controlled,

 resulting in increased administrative costs.

        17.     The Patents-in-Suit state that the systems and methods disclosed therein

 “are effective tools for any phone user that requires some level of supervision, such as a

 handicapped individual, a person suffering from dementia, a corporate employee, or even

 an adult that has shown poor judgment in the past and needs help managing their affairs.”

 ‘559 Patent at 5:34-41. The Patents-in-Suit also state that:

                The ability to regulate when a phone can be and cannot be used
        can also be of value to parents and school districts with respect to
        resolving one of the greatest conflicts that exist between parents/students
        and school administrators - mobile phone usage by kids. Parents want
        children to have a mobile phone with them so the child can call the
        parent if need be, i.e., if someone forgets to pick the child up after
        school. School districts do not want the children to have the phones at all
        because the students tend to misuse the phones, i.e., to call friends
        during school, to cheat, to engage in illegal activity, etc. While the
        school districts believe that children should be relegated to only using
        the school phones if the children need to contact a parent, the parents

                                                6
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 7 of 29 PageID #: 416




        want the children to have the phones with them in case they get locked
        out of the school, get lost on a field trip, etc. ‘559 Patent at 12:48-62
        (emphasis added).

 The Patents-in-Suit therefore recognize that it is advantageous to dispose the policies

 applied for effecting feature management over communication devices in accordance

 with a scheme that prevents access to them by the user of the device, who may have poor

 judgment or be motivated to otherwise misuse the communication device.

        18.     The specification the Asserted Patents discloses, among other innovations,

 systems and methods for providing access to desirable features, such as always allowing

 for calls to a parent, for example, while also preventing access to features deemed

 inappropriate because of cost (e.g., downloadable games or other applications), type of

 content (e.g., gambling or pornographic content), the time of day or night (e.g., during

 school hours or after bed time), and/or the device’s location, among other criteria. See,

 e.g., the ‘559 Patent at 3:54-59; 4:11-18; 5:45-50; 13:8-28; and, Claims. The Asserted

 Patents disclose control embodiments applying decisions based upon policies defining

 acceptable and unacceptable uses of a mobile communication device. The policies may

 be based on a variety of contexts which are set by administrators (e.g., parents or

 teachers). In accordance with certain embodiments of the inventions disclosed, the

 policies are set and stored at the server level to provide simultaneous control over use of

 one or more mobile communication devices. See, e.g., the ‘559 Patent at embodiment of

 Fig. 2; 3:54-59; 4:11-18; 5:45-50; 13:8-28; and, Claims. The intrinsic record states this at

 Office Action Response dated October 17, 2013 filed during prosecution of the ‘559

 Patent at p. 10 (distinguishing a particular embodiment claimed therein on the basis that

 the prior art “does not describe a distributed architecture where policy decisions are


                                              7
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 8 of 29 PageID #: 417




 performed at the server level and those policies are enforced on the phone

 itself.”)(emphasis added). A true and correct copy of this Office Action Response is

 attached hereto as Exhibit C and incorporated for all purposes.

         19.     Application of use decisions based upon a policy stored remote from the

 controlled computing device represented an unconventional scheme that was neither well

 known nor routine for addressing a newly emerging problem in society. Embodiments of

 the inventions disclosed and claimed in the Asserted Patents implementing this

 unconventional scheme provide for more robust control that was more resilient to

 manipulation and/or disablement by users of the controlled devices and, therefore, more

 effective than prior art systems and methods.

         20.     Gryphon     is    a   developer       of   software   and   hardware   solutions

 accommodating feature management of communication devices configured for operation

 on communication networks, including laptops, tablets, smartphones, and the like. Each

 comprises a computing device usable to access online content and applications over a

 communication network managed by a service provider, such as an internet service

 provider (ISP).

         21.     The Accused Products of Gryphon include all versions of the Gryphon

 Mesh Wifi Security Router and Gryphon Guardian products and services. The Accused

 Products accommodate management of mobile communication devices accessing content

 over communication networks via application of remotely stored master policies set by

 administrators (i.e., parents).

         22.     The Accused Products each comprise a network appliance (a router)

 configured to communicate with software (the Gryphon Connect App and/or the Gryphon



                                                   8
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 9 of 29 PageID #: 418




 HomeBound App) and configured for implementation within a home or other network

 accessing the Internet. The Accused Products accommodate management of computing

 devices operating on the communication network, including tablets, smartphones,

 laptops, gaming consoles, cameras, smart gadgets, and the like. The Gryphon appliance

 effects policy-based control over these communication devices through application of

 policies stored on the Gryphon appliance that are setup through the Gryphon Connect

 App.

        23.     Administrators (i.e., parents) download the Gryphon Connect App and use

 it to set up device and user profiles and to establish usage policies associated to devices

 and/or profiles. Policies may be content-based or time-based. Policies are applied to

 control use of one or more communications devices to which they are associated. They

 are stored on the Gryphon appliance and may additionally be stored on Gryphon’s cloud

 servers. The Gryphon appliance is regularly updated from Gryphon’s cloud servers.

        24.     The Gryphon appliance connects to a Gryphon server over the Internet or

 to an administrator device using the Gryphon Connect App via a Bluetooth connection to

 receive and update usage policies. Policies are selectively applied to manage use of

 controlled devices accessing a communications network.           As such, the Gryphon

 appliance functions as a guarded gateway between computing devices communicating

 over the home network and the Internet. All attempts to use controlled devices in a

 manner requiring communication over the home network or Internet pass through the

 Gryphon appliance. Likewise, attempts to communicate with a controlled device over the

 communication network by other devices are routed through the Gryphon appliance.




                                             9
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 10 of 29 PageID #: 419




         25.     Data relating to attempted network communications including, for

  example, the device making the request and the ISP address to be accessed, are obtained

  and compared to applicable policies defining acceptable and unacceptable network usage.

  For requests permitted by the applicable usage policies, the Accused Products transmit

  data back to a router and/or the managed device allowing the requested communication.

  For requests not permitted by one or more applicable usage policies, the Accused

  Products transmit data back to the router and/or the managed device blocking the

  requested communication.

         26.     the Accused Products accommodate implementation of time-based

  policies defining permissible and impermissible device usage, including time limits and

  schedules applied by device and/or by profile.            Limits applied by profile are

  simultaneously applied to each device associated to a particular user profile.

         27.     In operation, users of a managed device execute a function on the

  managed device requiring communication over a network. The Accused Products detect

  this attempted use and format a usage request for comparison to applicable usage

  policies. A copy of master policies set via the Gryphon Connect App are stored within

  and/or accessible to the Gryphon appliance and are regularly updated. The request is

  compared to all applicable policies to determine, at least, whether the attempted

  communication or function is allowed or prohibited. Policy decisions are made in real

  time by the Gryphon appliance in response to requests. Data indicative of decisions

  whether to allow or deny such requests are communicated back to the router and/or the

  managed device. Decisions are enforced via permitting or blocking execution of the

  requested function or communication.



                                              10
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 11 of 29 PageID #: 420




         28.     Gryphon also sells and provides a HomeBound App that can be installed

  on devices being managed by the Gryphon appliance. HomeBound is an extension of the

  Gryphon Wifi system. All of the features available on the home network with the

  Gryphon appliance are available when managed devices are connected via cellular or

  WiFi hotspots. The HomeBound App automatically and securely routes all traffic on the

  managed device back through the Gryphon appliance for application of relevant policies.

         29.    Upon information and belief, the Accused Products effect feature

  management over computing devices connected to a home network or another

  communications network without storing the master policies applied on the computing

  devices, themselves.

         30.    Based on the description of the structure and operation of Gryphon’s

  products above, the Accused Products meet each and every limitation of claim 27 of the

  ‘559 Patent as shown in the following chart:

               Claim Element                             Accused Products
    A method for controlling a             The Accused Products comprise hardware
    computing device configured to         (Gryphon’s router appliance and servers) and
    execute a function using a             software (local agent applications
    communication network managed          downloaded to computing devices).
    by a service provider, the method
    comprising:                            The Accused Products are configured for
                                           implementation within a communications
                                           network to accommodate policy-based
                                           management of computing devices.
                                           Computing devices managed by the Accused
                                           Products include tablets, smartphones,
                                           laptops, and the like which are connected to
                                           the Internet via an internet service provider or
                                           cellular network.
    sending to a server a request to       Gryphon software, such as the HomeBound
    communicate with a remote              mobile application, for example, is installed
    computing device over the              on computing devices being managed. This
    communication network;                 local agent software operates to route all
                                           traffic back to through the Gryphon router to

                                             11
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 12 of 29 PageID #: 421




                                             effect policy-based control over the
                                             computing device when the computing device
                                             is connected to a communications network
                                             other than the home network or to a cellular
                                             network.

                                             When on the home network, the Gryphon
                                             router appliance operates to detect attempted
                                             use of the communications network by a
                                             controlled device and compare the attempted
                                             use to relevant policies.

    receiving in real-time from the          The Accused Products either permit requested
    server a decision granting or            usage or block it in accordance with the
    denying the request, the decision        decision made at the Gryphon router making
    based on a policy stored at the server   policy decisions.
    and configured by an administrator;
    and                                      These decisions are based on the application
                                             of policies, such as time usage limits, which
                                             are configured by administrators (i.e., parents)
                                             via a web dashboard interface accessible
                                             using the Gryphon Connect app. Policies are
                                             stored on Gryphon’s servers as well as on the
                                             Gryphon router appliance, both of which are
                                             remote from the controlled computing
                                             device(s) and accommodate server
                                             functionality.

                                             Policies are applied in real time in response to
                                             attempts to use a controlled device accessing
                                             a communications network to allow or
                                             disallow use of various functions on the
                                             device.

    enforcing the decision by enabling a     Policies are applied in real time in response to
    communication with the remote            attempts to use a controlled device accessing
    computing device over the                a communications network to allow or
    communication network when the           disallow use of various functions on the
    decision grants the request and by       device.
    disabling the communication when
    the decision denies the request, the     The Accused Products enforce policy
    communication being enabled or           decisions via control at the Gryphon router
    disabled without storing the policy      appliance for devices connected to a home
    on the computing device.                 network to either permit Internet traffic, block
                                             access to content, or enforce time limits. The
                                             Accused Products enforce policy decisions at

                                              12
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 13 of 29 PageID #: 422




                                             Gryphon’s router appliance and/or other
                                             remote servers for devices implemented with
                                             the HomeBound application that are accessing
                                             a communications network other than the
                                             home network or are accessing a cellular
                                             network.

                                             In either implementation, the policies applied
                                             are stored on Gryphon hardware remote from
                                             the computing device(s) – on the Gryphon
                                             router appliance and on one or more Gryphon
                                             servers.



         31.    Based on the description of the structure and operation of Gryphon’s

  products above, the Accused Products meet each and every limitation of claim 27 of the

  ‘438 Patent as shown in the following chart:

               Claim Element                               Accused Products
    A system for managing in real-time       The Accused Products comprise hardware
    a communication device used by a         (Gryphon’s router appliance and servers) and
    user on a communication network,         software (local agent applications
    comprising:                              downloaded to computing devices).
                                             The Accused Products are configured for
                                             implementation within a communications
                                             network to accommodate policy-based
                                             management of communication devices
                                             connected thereto. Communication devices
                                             managed by the Accused Products include at
                                             least tablets, smartphones, laptops, and the
                                             like.
    a policy decider housed within a         The Accused Products either permit requested
    network device on the                    usage or block it in accordance with the
    communication network for storing        decision made at the Gryphon router and/or
    a list of policies that control one or   Gryphon server(s) making policy decisions.
    more features or functions               Both Gryphon hardware components are
    associated with the communication        network devices connected to a
    device and for automatically             communications network, such as a home
    deciding to accept or deny a request     network and the Internet, for example.
    sent to or from the communication
    device to perform the features or        Decisions are based on the application of
    functions based on one or more           policies, such as time usage limits, which are

                                              13
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 14 of 29 PageID #: 423




    policies from the list of policies; and   configured by administrators (i.e., parents) via
                                              a web dashboard interface accessible using
                                              the Gryphon Connect app. Policies are stored
                                              on Gryphon’s servers as well as on the
                                              Gryphon router appliance, both of which are
                                              remote from the controlled communications
                                              device(s).

                                              Policies are applied in real time in response to
                                              attempts to use a controlled device accessing
                                              a communications network to allow or
                                              disallow use of various functions on the
                                              device.

    a policy enforcer housed within a         Policies are applied in real time in response to
    network device on the                     attempts to use a controlled communications
    communication network for                 device accessing a communications network
    communicating the request to the          to allow or disallow use of various functions
    policy decider and enforcing a            on the device.
    decision by the policy decider as to
    whether the request has been              The Accused Products enforce policy
    accepted or denied by either              decisions via control at the Gryphon router
    notifying the user of the denied          appliance for devices connected to a home
    request and taking one or more            network to either permit Internet traffic, block
    actions consistent with the denied        access to content, or enforce time limits. The
    request or taking one or more             Gryphon router comprises software modules
    actions consistent with the accepted      for performing both policy decision and
    request.                                  policy enforcement functionality, via
                                              application of relevant policies to attempted
                                              uses or a communications device and via
                                              permitting or disabling access to the
                                              communication network to allow/disallow an
                                              attempted use.

                                              Likewise, the Accused Products enforce
                                              policy decisions at Gryphon’s servers for
                                              devices implemented with the HomeBound
                                              application and accessing a communications
                                              network other than the home network.

                                              For denied requests, a notification screen is
                                              displayed on the controlled device(s)
                                              indicating that the attempted use violates an
                                              applicable policy and was blocked.




                                               14
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 15 of 29 PageID #: 424




         32.     Gryphon provides instructions to its customers and users of the Gryphon

  appliance demonstrating how to install, set up, and use the Gryphon appliance to manage

  computing devices connected to a home network, including at least user manuals and/or

  content on its website.     Use of the Gryphon appliance in accordance with these

  instructions constitutes direct infringement of the Asserted Patents by end users of the

  Accused Products.

         33.     Gryphon has had actual knowledge of the Asserted Patent and Kajeet’s

  infringement allegations against the Accused Products since at least December 30, 2019,

  the date the Original Complaint was filed. Upon information and belief, Gryphon

  continues to make, use, and sell the Accused Products, including ongoing subscriptions,

  to its customers.

                                          COUNT I

                               PATENT INFRINGEMENT

                                U.S. Patent No. 8,667,559 B1

         34.     Kajeet repeats and re-alleges all preceding paragraphs of this First

  Amended Complaint, as though fully set forth herein.

         35.     On March 4, 2014, United States Patent No. 8,667,559 B1 (“the ‘559

  Patent”) was duly and legally issued for “Feature Management of a Communication

  Device.” As of the filing of this Complaint, the ‘559 Patent remains in force. A true and

  correct copy of the ‘559 Patent is attached hereto as Exhibit A and made a part hereof.

         36.     Kajeet is the owner of all right and title in the ‘559 Patent, including all

  rights to enforce and prosecute action for infringement of the ‘559 Patent and to collect

  damages for all relevant times against infringers of the ‘559 Patent. Accordingly, Kajeet



                                              15
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 16 of 29 PageID #: 425




  possesses the exclusive right and standing to prosecute the present action for

  infringement of the ‘559 Patent by Gryphon.

         37.     Kajeet has complied with 35 U.S.C. § 287 with respect to the ‘559 patent.

  Kajeet virtually marks its products in accordance with the statute by listing the

  appropriate Kajeet patent numbers on a page on its website. Kajeet regularly updates this

  page   as    new   patents   issue.   That   page   can   be   accessed   at   the   URL:

  https://www.kajeet.net/company/patents-and-licensing. Kajeet is unaware of any credible

  challenge to its having complied with the marking provisions of 35 U.S.C. § 287.

         38.     The ‘559 Patent generally discloses and claims systems and methods for

  controlling computing devices usable on communication networks to perform various

  functions, such as sending and receiving data over the Internet or other communication

  network, for example. The systems and methods claimed accommodate enforcement of

  decisions granting or denying requests to communicate with remote computing devices

  over a communication network. In accordance with the Asserted Claims, decisions are

  based on the application of one or more relevant use policies which are administrator-

  configurable and are stored remotely from the controlled computing device. Decisions to

  grant or deny communication requests from the controlled device are made and

  effectuated in real-time.

         39.     Independent claim 27 of the ‘559 Patent and each dependent claim

  depending therefrom are directed to “methods for controlling a computing device

  configured to execute a function using a communication network managed by a service

  provider.” ‘559 Patent at Claim 27. These claimed methods require, among other steps,

  that a decision is received in real time from a server, with the decision



                                               16
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 17 of 29 PageID #: 426




  “being based on a policy stored at the server…,” and that “the communication being

  enabled or disabled without storing the policy on the computing device.” Id.

         40.     These limitations mandate that the decision applied to effect control over

  the computing device is based on a policy stored at a server remote from the computing

  device. The decision is made upon detection of an attempt by the computing device to

  perform a function on the communication network.            These limitations capture the

  distributed architecture concept not well-understood, routine, or conventional in the art

  for effecting feature management on a computing device including that the server storing

  the policies upon which decisions are based being meaningfully apart from the computing

  device. This arrangement resulted in improved operation through at least increased

  resilience to undesirable access to policies to manipulate or delete them.

         41.     These limitations additionally cover communications initiated by a third-

  party device and directed to a managed device. Effecting control over these incoming

  communications to a communication device was likewise not well-understood, routine, or

  conventional to one of ordinary skill in the art.

         42.     Claim 27 of the ‘559 Patent and each claim depending therefrom are

  rooted in control schemes for managing communication devices and require the

  application of decisions based upon remotely stored polices. Remote storage of the

  policies upon which decisions are based makes them less vulnerable to manipulation and

  deletion while still accommodating real-time control concurrent with device usage.

  Communication device management in accordance with these claimed methods improves

  the security, effectiveness, and robustness of control accommodated.         As such, the

  claimed methods are directed to patent eligible subject matter.



                                                17
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 18 of 29 PageID #: 427




         43.     Additionally, when considered as an ordered combination of elements,

  claim 27 and each claim depending therefrom comprise an “inventive concept” for at

  least the reasons presented herein and above. These claims require storing usage policies

  upon which decisions are based at a server remote from the computing device, an

  unconventional arrangement at the time which yielded improvements in the operation of

  systems implementing the claimed methods. Prior art control was not premised on

  application of decisions based upon policies stored at the server level. Instead, the prior

  art applied decisions based on policies set up on the computing device itself and stored

  only on the computing device. Such policies reside such that they are readily accessible

  for manipulation and/or deactivation or deletion to circumvent control entirely. Further,

  prior art systems required that each device be configured separately and individually with

  its own set of policies. The arrangement claimed in claim 27 and its dependent claims

  run counter to what was well-understood, routine, and conventional to one of ordinary

  skill in the art at the relevant time by applying usage decisions to effect control that are

  based upon policies stored at the server level, remote form the computing device, while

  effecting real-time control over communication devices and providing other benefits, as

  noted herein and above.2

         44.     Gryphon has had actual knowledge of the existence of the ‘559 Patent and

  Kajeet’s infringement allegations against the Accused Products since at least December



  2
    These statements are further supported by the declarations of Dr. Charles D. Knutson,
  which were attached by Kajeet as Exhibits E and I to its Second Amended Complaint
  (Dkt. Nos. 144, 144-7, and 144-11). filed in the action styled Kajeet, Inc. v. Qustodio,
  LLC, case no. 8:18-cv-01519-JAK-PLA, in the United States District Court for the
  Central District of California, Western Division, and which are hereby incorporated by
  reference.

                                              18
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 19 of 29 PageID #: 428




  30, 2019, the date the Original Complaint was filed. As such, Gryphon’s infringement of

  the ‘559 Patent has been willful since that time.

         45.     Gryphon, without authority, consent, right, or license, and in direct

  infringement of the ‘559 Patent, uses the Accused Products which practice the system and

  method claimed in at least claim 27 of the ‘559 Patent, among others, and it uses the

  Accused Products in a manner that meets every limitation of claim 27. Gryphon’s quality

  testing and demonstrations of operation of the Accused Products to manage use of

  computing devices directly infringe, either literally or under the doctrine of equivalents,

  at least claim 27 of the ‘559 Patent.

         46.     Gryphon actively induces infringement of one or more of the claims of the

  ‘559 Patent by its customers and end users of at least the Accused Products and is

  therefore liable for indirect infringement under 35 U.S.C. § 271(b). A customer’s use of

  the Accused Products to manage computing devices in the manners described above

  infringes at least claim 27 of the ‘559 Patent. Gryphon knows that the Accused Products

  are especially designed for and marketed toward infringing use by Gryphon’s customers,

  to implement feature management of computing devices. Gryphon has induced, caused,

  urged, encouraged, aided and abetted its direct and indirect customers to make, use, sell,

  offer for sale and/or import one or more of the Accused Products. Gryphon provides step-

  by-step instructions for installation, setup, and use of the Accused Products to infringe,

  either literally or under the doctrine of equivalents, at least claim 27 of the ‘559 Patent.

  These instructions are provided by Gryphon as user manuals and online content made

  available by Gryphon through its website, including links to several video tutorials

  providing instructions for device enrollment and for configuring policies stored on



                                               19
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 20 of 29 PageID #: 429




  Accused Product hardware such as screen time limits and restrictions on use of certain

  applications. These videos are created by Gryphon and accessible through its website as

  well as on Gryphon’s YouTube channel.3 As such, Gryphon provides step by step

  instructions to its customers on how to install and set up the Accused Products to operate

  as described in the chart in paragraph 30. Gryphon likewise provides customers with

  information about the types of polices that can be set by an administrator and how they

  are set. Such conduct by Gryphon was intended to and actually did result in direct

  infringement by Gryphon’s direct and indirect customers, including the making, using,

  selling, offering for sale and/or importation of the Accused Products in the United States.

  Gryphon knows that its customers are infringing by performing the steps of claim 27

  because it operates the servers that store the policies and communicate with the managed

  devices.

         47.     Gryphon contributes to the infringement of at least claim 27 of the ‘559

  Patent by its customers and end users of at least the Accused Products and is therefore

  liable for indirect infringement under 35 U.S.C. § 271(c). The Accused Products are

  especially designed for controlling use of computing devices in the manner described

  above. As shown in the chart in paragraph 30, the components in the Accused Products

  that provide the infringing features have no other purpose than to operate in an infringing

  manner. Consequently, the Accused Products have no substantial non-infringing use, as

  they are specifically designed and marketed for use by parents to control use of a


  3
    See, e.g., links to product literature and YouTube videos on Gryphon’s website (at
  URL: https://gryphonconnect.com/parental-control-router/ and URL:
  https://gryphonconnect.com/homebound/) which accesses tutorials for device enrollment
  and setting of time limits and other policies
  (https://www.youtube.com/channel/UCrjm6lAtUsZb5ffeF9sLydA), among others.

                                              20
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 21 of 29 PageID #: 430




  computing device operating on a communication network. Setup and use of the Accused

  Products by Gryphon’s customers in this manner constitutes direct infringement, either

  literally or under the doctrine of equivalents, of at least claim 27 of the ‘559 Patent.

  Gryphon knows that its customers are infringing by performing the steps of claim 27

  because it operates the servers that store the policies and communicate with the managed

  devices.

           48.   Kajeet expressly reserves the right to assert additional claims of the ‘559

  Patent against Gryphon.

           49.   Kajeet has been damaged as a result of Gryphon’s infringing conduct.

  Gryphon is, thus, liable to Kajeet in an amount that adequately compensates for their

  infringement, which, by law, cannot be less than a reasonable royalty, together with

  interest and costs as fixed by this Court under 35 U.S.C. § 284.

           50.   Based on Gryphon’s actual knowledge of the ‘559 Patent and of Kajeet’s

  allegations of patent infringement which are consistent with those presented herein since

  at least the date of the filing of the Original Complaint, if not earlier, as well as

  Gryphon’s objective recklessness in continuing to offer for sale and selling the Accused

  Products since that time, Kajeet is further entitled to enhanced damages under 35 U.S.C.

  § 284.

                                         COUNT II

                                 PATENT INFRINGEMENT

                                 U.S. Patent No. 7,899,438 B2

           51.   Kajeet repeats and re-alleges all preceding paragraphs of this Complaint,

  as though fully set forth herein.



                                              21
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 22 of 29 PageID #: 431




         52.     On March 1, 2011, United States Patent No. 7,899,438 B2 (“the ‘438

  Patent”) was duly and legally issued for “Feature Management of a Communication

  Device.” As of the filing of this Complaint the ‘438 Patent remains in force. A true and

  correct copy of the ‘438 Patent is attached hereto as Exhibit B and made a part hereof.

         53.     Kajeet is the owner of all right and title in the ‘438 Patent, including all

  rights to enforce and prosecute action for infringement of the ‘438 Patent and to collect

  damages for all relevant times against infringers of the ‘438 Patent. Accordingly, Kajeet

  possesses the exclusive right and standing to prosecute the present action for

  infringement of the ‘438 Patent by Gryphon.

         54.     Kajeet has complied with 35 U.S.C. § 287 with respect to the ‘438 patent.

  Kajeet virtually marks its products in accordance with the statute by listing the

  appropriate Kajeet patent numbers on a page on its website. Kajeet regularly updates this

  page   as    new   patents   issue.   That   page   can   be   accessed   at   the   URL:

  https://www.kajeet.net/company/patents-and-licensing. Kajeet is unaware of any credible

  challenge to its having complied with the marking provisions of 35 U.S.C. § 287.

         55.     The ‘438 Patent includes claims to systems and methods for managing

  computing devices usable on communication networks to perform various functions, such

  as sending and receiving data over the Internet via one or more servers or other network

  devices, for example. The systems and methods comprise network devices through

  which usage requests are routed along with decision making and enforcement

  functionality accommodated by software and/or hardware modules. In accordance with

  the Asserted Claims, policy decisions are based on the application of one or more

  relevant usage policies which are administrator-configurable and are stored remotely



                                               22
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 23 of 29 PageID #: 432




  from the controlled computing device. Decisions to grant or deny requests are enforced

  by software and/or hardware modules on a network device.

         56.     More specifically, independent claim 27 of the ‘438 Patent and each

  dependent claim depending therefrom are directed to a “system for managing in real-time

  a computing device.” ‘438 Patent at Claim 27. These claimed systems explicitly require

  “a policy decider housed within a network device” for “storing a list of policies to control

  one ore more features or functions associated with the communication device”. Id. The

  policy decider automatically decides “to accept or deny a request sent to or from the

  communication device”. Id. The claimed systems also require a “policy enforcer housed

  within a network device” for “enforcing a decision by the policy decider” by either

  “notifying the user of the denied request and taking one or more actions consistent with

  the denied request or taking one or more actions consistent with the accepted request”. Id.

         57.     These limitations mandate that the policies applied to manage the

  computing device be stored apart from the computing device based on the requirement

  that the policies are stored within a network device on the communication network. These

  limitations capture the distributed architecture concept not well-understood, routine, or

  conventional in the art for effecting feature management on a computing device

  (including that the device storing the policies is meaningfully apart from the computing

  device) which resulted in improved operation through at least increased resilience to

  undesirable accessing of policies by a user of the device to manipulate or delete them.

         58.     These limitations additionally cover communications requested by a third-

  party device directed to a device managed by a control system as claimed in claim 27 of

  the ‘438 Patent and its dependent claims.        Effecting control over these incoming



                                              23
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 24 of 29 PageID #: 433




  communications to a communication device was not well-understood, routine, or

  conventional to one of ordinary skill in the art.

         59.     Claim 27 of the ‘438 Patent and each claim depending therefrom are

  rooted in control schemes for managing communication devices and require remote

  storage of usage polices which are thereby less vulnerable to manipulation and deletion

  by the user of the controlled device(s) while still accommodating real-time control

  concurrent with device usage. Communication device management in accordance with

  the systems claimed improve the functionality of the computer-based system through

  improved security, effectiveness, and robustness of control accommodated. As such, the

  claimed systems are directed to patent eligible subject matter.

         60.     Additionally, when considered as an ordered combination of elements,

  claim 27 and each claim depending therefrom comprise an “inventive concept” for at

  least the reasons presented herein and above. These claims apply usage policies stored

  remote from the managed devices, an unconventional arrangement at the time which

  yielded improvements in the operation of communication device control systems. The

  few communication device control systems and methods available at the time of

  invention of the subject matter claimed relied upon storing settings and policies within

  accessible portions of the device’s memory. As such, these policies were accessible to

  users of those devices for manipulation and/or deactivation or deletion, circumventing the

  control system entirely and requiring that each controlled device be configured separately

  and individually. The system of claim 27 and its dependent claims run counter to what

  was well-understood, routine, and conventional to one of ordinary skill in the art at the




                                                24
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 25 of 29 PageID #: 434




  relevant time applying remotely stored policies to effect real-time control over

  communication devices and provide other benefits, as noted herein and above.4

         61.     Gryphon has had actual knowledge of the existence of the ‘438 Patent and

  Kajeet’s infringement allegations against the Accused Products since at least December

  30, 2019, the date the Original Complaint was filed. As such, Gryphon’s infringement of

  the ‘438 Patent has been willful since that time.

         62.     Gryphon, without authority, consent, right, or license, and in direct

  infringement of the ‘438 Patent, makes, has made, uses, and sells the Accused Products

  which embody the system claimed in at least claim 27 of the ‘438 Patent, among others.

  Gryphon uses the Accused Products in a manner that meets every limitation of at least

  claim 27. Gryphon’s quality testing and demonstrations of operation of the Accused

  Products to manage use of computing devices directly infringe, either literally or under

  the doctrine of equivalents, at least claim 27 of the ‘438 Patent.

         63.     Gryphon actively induces infringement of at least claim 27 of the ‘438

  Patent by its customers and end users of at least the of the Accused Products and is

  therefore liable for indirect infringement under 35 U.S.C. § 271(b). A customer’s use of

  the Accused Products to manage computing devices in the manners described above

  infringes at least claim 27 of the ‘438 Patent. Gryphon knows that the Accused Products

  are especially designed for and marketed toward infringing use by Gryphon’s customers,

  to implement feature management of computing devices. Gryphon has induced, caused,


  4
    See also the declarations of Dr. Charles D. Knutson, which were attached by Kajeet as
  Exhibits E and I to its Second Amended Complaint (Dkt. Nos. 144, 144-7, and 144-11).
  filed in the action styled Kajeet, Inc. v. Qustodio, LLC, case no. 8:18-cv-01519-JAK-
  PLA, in the United States District Court for the Central District of California, Western
  Division, and which are hereby incorporated by reference.

                                               25
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 26 of 29 PageID #: 435




  urged, encouraged, aided and abetted its direct and indirect customers to make, use, sell,

  offer for sale and/or import one or more of the Accused Products. Gryphon provides step-

  by-step instructions for installation, setup, and use of the Accused Products to infringe,

  either literally or under the doctrine of equivalents, at least claim 27 of the ‘438 Patent.

  These instructions are provided by Gryphon as user manuals and online content made

  available by Gryphon through its website, including links to several video tutorials

  providing instructions for device enrollment and for configuring policies stored on

  Accused Product hardware such as screen time limits and restrictions on use of certain

  applications. These videos are created by Gryphon and accessible through its website as

  well as on Gryphon’s YouTube channel.5 As such, Gryphon provides step by step

  instructions to its customers on how to install and set up the Accused Products to operate

  as described in the chart in paragraph 31. Gryphon likewise provides customers with

  information about the types of polices that can be set by an administrator and how they

  are set. Such conduct by Gryphon was intended to and actually did result in direct

  infringement by Gryphon’s direct and indirect customers, including the making, using,

  selling, offering for sale and/or importation of the Accused Products in the United States.

  Gryphon knows that its customers are infringing through use of the Accused Products

  because it operates the servers that store the policies and communicate with the managed

  devices.




  5
    See, e.g., links to product literature and YouTube videos on Gryphon’s website (at
  URL: https://gryphonconnect.com/parental-control-router/ and URL:
  https://gryphonconnect.com/homebound/) which accesses tutorials for device enrollment
  and setting of time limits and other policies
  (https://www.youtube.com/channel/UCrjm6lAtUsZb5ffeF9sLydA), among others.

                                              26
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 27 of 29 PageID #: 436




         64.     Gryphon contributes to the infringement of at least claim 27 of the ‘438

  Patent by its customers and end users of at least the Accused Products and is therefore

  liable for indirect infringement under 35 U.S.C. § 271(c). The Accused Products are

  especially designed for controlling use of computing devices in the manner described

  above. As shown in the chart in paragraph 31, the components in the Accused Products

  that provide the infringing features have no other purpose than to operate in an infringing

  manner. Consequently, the Accused Products have no substantial non-infringing use, as

  they are specifically designed and marketed for use by parents, teachers, and supervisors

  to control use of a computing device operating on a communication network. Setup and

  use of the Accused Products by Gryphon’s customers in the manner constitutes direct

  infringement, either literally or under the doctrine of equivalents, of at least claim 27 of

  the ‘438 Patent. Gryphon knows that its customers are infringing via use of the Accused

  Products because it operates the servers that store the policies and communicate with the

  managed devices.

         65.     Kajeet expressly reserves the right to assert additional claims of the ‘438

  Patent against Gryphon.

         66.     Kajeet has been damaged as a result of Gryphon’s infringing conduct.

  Gryphon is, thus, liable to Kajeet in an amount that adequately compensates for its

  infringement, which, by law, cannot be less than a reasonable royalty, together with

  interest and costs as fixed by this Court under 35 U.S.C. § 284.

         67.     Based on Gryphon’s actual knowledge of the ‘438 Patent and of Kajeet’s

  allegations of patent infringement which are consistent with those presented herein since

  at least December 30, 2019, the date the Original Complaint was filed, if not earlier, as



                                              27
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 28 of 29 PageID #: 437




  well as Gryphon’s objective recklessness in continuing to offer for sale and selling the of

  the Accused Products since that time, Kajeet is further entitled to enhanced damages

  under 35 U.S.C. § 284.

                                      VI. JURY DEMAND

         68.     Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal

  Rules of Civil Procedure.

                               VII.    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and

  against Defendant, and that the Court grant Plaintiff the following relief:

         a.      Judgment that one or more claims of the Asserted Patents have been

                 directly infringed, either literally or under the doctrine of equivalents, by

                 Defendant, or judgment that one or more of the claims of the Asserted

                 Patents have been directly infringed by others and indirectly infringed by

                 Defendant, to the extent Defendant contributed to or induced such direct

                 infringement by others;

         b.      Judgment that Defendant account for and pay to Plaintiff all damages to

                 and costs incurred by Plaintiff because of Defendant’s infringing activities

                 and other conduct complained of herein, including enhanced damages as

                 permitted by 35 U.S.C. § 284;

         c.      Judgement that Defendant’s infringement is willful from the time

                 Defendant was made aware of the infringing nature of its products and

                 methods and that the Court award treble damages for the period of such

                 willful infringement pursuant to 35 U.S.C. § 284;



                                               28
Case 1:19-cv-02370-MN Document 38 Filed 03/11/21 Page 29 of 29 PageID #: 438




        d.      That Plaintiff be granted pre-judgment and post-judgment interest on the

                damages caused by Defendant’s infringing activities and other conduct

                complained of herein;

        e.      That the Court declare this an exceptional case and award Plaintiff its

                reasonable attorney’s fees and costs in accordance with 35 U.S.C. § 285;

                and

        f.      That Defendant, its officers, agents, servants and employees, and those

                persons in active concert and participation with any of them, be

                permanently enjoined from infringement of one or more claims of the

                Asserted Patents or, in the alternative, if the Court finds that an injunction

                is not warranted, Plaintiff requests an award of post judgment royalty to

                compensate for future infringement;

        g.      That Plaintiff be granted such other and further relief as the Court may

                deem just and proper under the circumstances.

  Dated: March 11, 2021                        Respectfully submitted,

  Of Counsel:                                  FARNAN LLP

  Jonathan T. Suder                            /s/ Michael J. Farnan
  Michael T. Cooke                             Brian E. Farnan (Bar No. 4089)
  Corby R. Vowell                              Michael J. Farnan (Bar No. 5165)
  Richard A. Wojcio                            919 N. Market St., 12th Floor
  FRIEDMAN, SUDER & COOKE                      Wilmington, DE 19801
  604 East 4th Street, Suite 200               Telephone: (302) 777-0300
  Fort Worth, TX 76102                         Facsimile: (302) 777-0301
  817-334-0400                                 bfarnan@farnanlaw.com
  Fax: 817-334-0401                            mfarnan@farnanlaw.com
  jts@fsclaw.com
  mtc@fsclaw.com                               Attorneys for Plaintiff Kajeet, Inc.
  vowell@fsclaw.com
  wojcio@fsclaw.com



                                             29
